IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TIMOTHY J. ADAMS,                            : No. 94 MM 2022
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
GEORGE M. LITTLE,                            :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.